 1

 2                                                                    HONORABLE THOMAS S. ZILLY
 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
10
     ANN TOMKINS, as Personal Representative of the
11
     ESTATE OF FLORENCE TOMKINS, a
     Washington resident,                                       Case No. 2:18-cv-01488-TSZ
12
                          Plaintiff,
13                                                              JOINT STIPULATED MOTION
     v.                                                         AND ORDER TO EXTEND
14
                                                                EXPERT DISCLOSURE
     RELIASTAR LIFE INSURANCE COMPANY, a                        DEADLINE
15
     Minnesota corporation,
16
                                Defendant.
17

18                Pursuant to Local Civil Rules 7(j) and 10(g) and Federal Rule of Civil Procedure 6(b)(1),

19   undersigned counsel for Plaintiff Ann Tomkins and Defendant Reliastar Insurance Company

20   jointly move the Court for an Order extending the time for amending the pleadings and

21   exchanging expert reports. Specifically, the parties jointly move that the current August 19,

22   2019 be extended until September 23, 2019.

23                Throughout the course of this litigation, the parties have worked cooperatively to

24   schedule and, when needed, re-schedule motions and discovery to accommodate the respective

25   schedules of counsel and deponents. Consistent with this practice, plaintiff Tomkins agreed to

26   take off-calendar (and reschedule) multiple depositions of certain current and former employees

     of defendant Reliastar and/or its affiliates that were originally set for early July 2019, and
     JOINT STIPULATED MOTION AND ORDER TO                                     FOSTER PEPPER PLLC
                                                                            1111 THIRD AVENUE, SUITE 3000
     EXTEND EXPERT DISCLOSURE DEADLINE - 1
                                                                                 SEATTLE, WASHINGTON 98101-3292
     Case No. 2:18-cv-01488-TSZ
                                                                               PHONE (206) 447-4400 FAX (206) 447-9700

     53495610.1
 1
     defendant Reliastar agreed to re-note its pending summary judgment motion to accommodate
 2
     rescheduled depositions. Those depositions have now been rescheduled to occur in late-August
 3
     and early-September 2019 at various different locations to accommodate summer schedules of
 4
     counsel and deponents. Defendant Reliastar’s pending summary judgment motion is now noted
 5
     for September 20, 2019.
 6
                  The Parties wish to avoid unnecessary expert discovery practice and expense, and
 7
     anticipate that those rescheduled depositions and the completion of the parties’ summary
 8
     judgment briefing will facilitate that by enabling the parties to identify/narrow the particular
 9
     factual disputes to which expert opinions might be helpful or necessary.
10
                  The parties are not requesting an extension of the current November 18, 2019 discovery
11
     deadline or the December 19, 2019 dispositive motions deadline. The approximately one-month
12
     extension of the expert report deadline will still give the parties two months after that deadline to
13
     conduct expert discovery and exchange any rebuttal reports, and three months after that extended
14
     deadline to file any additional dispositive motions. In short, the parties believe the requested
15
     expert report extension will acknowledge cooperation between the parties and facilitate economy
16
     and efficiency without in any way impeding delaying the progress of this action toward trial.
17
                  IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.
18

19

20

21

22

23

24

25

26

     JOINT STIPULATED MOTION AND ORDER TO                                          FOSTER PEPPER PLLC
                                                                                 1111 THIRD AVENUE, SUITE 3000
     EXTEND EXPERT DISCLOSURE DEADLINE - 2
                                                                               SEATTLE, WASHINGTON 98101-3292
     Case No. 2:18-cv-01488-TSZ
                                                                             PHONE (206) 447-4400 FAX (206) 447-9700

     53495610.1
 1
                  DATED this 12th day of August, 2019.
 2
                                                    s/Bradley W. Hoff
 3                                                  Bradley W. Hoff, WSBA No. 23974
                                                    John (Jack) P. Zahner, WSBA No. 24505
 4
                                                    Adam J. Chambers, WSBA No. 46631
 5                                                  FOSTER PEPPER PLLC
                                                    1111 Third Avenue, Suite 3000
 6                                                  Seattle, WA 98101
                                                    bradley.hoff@foster.com
 7                                                  jack.zahner@foster.com
                                                    Attorneys for Plaintiff
 8
                                                    Ann Tomkins, as Personal Representative of the
 9                                                  Estate of Florence Tomkins

10                                                  s/John T. Bender
                                                    Emily J. Harris, WSBA No. 35763
11                                                  John T. Bender, WSBA No. 49658
12                                                  CORR CRONIN LLP
                                                    1001 Fourth Avenue, Suite 3900
13                                                  Seattle, WA 98154
                                                    (206) 625-8600
14                                                  eharris@corrcronin.com
                                                    jbender@corrcronin.com
15

16                                                  Clark C. Johnson (Pro Hac Vice)
                                                    Michael T. Leigh (Pro Hac Vice)
17                                                  Kaplan Johnson Abate & Bird LLP
                                                    710 W. Main Street, 4th Floor
18                                                  Louisville, KY 40202
                                                    (502) 416-1630
19                                                  cjohnson@kaplanjohnsonlaw.com
20                                                  mleigh@kaplanjohnsonlaw.com
                                                    Attorneys for Defendant Reliastar Life Insurance
21                                                  Company

22

23

24

25

26

     JOINT STIPULATED MOTION AND ORDER TO                                         FOSTER PEPPER PLLC
                                                                                1111 THIRD AVENUE, SUITE 3000
     EXTEND EXPERT DISCLOSURE DEADLINE - 3
                                                                              SEATTLE, WASHINGTON 98101-3292
     Case No. 2:18-cv-01488-TSZ
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700

     53495610.1
 1
                                                    ORDER
 2
                  IT IS SO ORDERED that the deadline for amending the pleadings and exchanging expert
 3
     reports is extended until September 23, 2019. All other dates set forth in the Court’s January 14,
 4
     2019 Minute Order Setting Trial Date And Related Dates, docket no. 27, shall remain the same.
 5
     DATED this 13th day of August, 2019.
 6

 7

 8
                                                           A
                                                           Thomas S. Zilly
                                                           United States District Judge
 9

10

11
                                                    s/Bradley W. Hoff
12   Jointly Presented by:                          Bradley W. Hoff, WSBA No. 23974
                                                    John (Jack) P. Zahner, WSBA No. 24505
13
                                                    Adam J. Chambers, WSBA No.46631
14                                                  FOSTER PEPPER PLLC
                                                    1111 Third Avenue, Suite 3000
15                                                  Seattle, WA 98101
                                                    bradley.hoff@foster.com
16                                                  jack.zahner@foster.com
17                                                  Attorneys for Plaintiff
                                                    Ann Tomkins, as Personal Representative of the
18                                                  Estate of Florence Tomkins

19

20

21

22

23

24

25

26

     JOINT STIPULATED MOTION AND ORDER TO                                         FOSTER PEPPER PLLC
                                                                                1111 THIRD AVENUE, SUITE 3000
     EXTEND EXPERT DISCLOSURE DEADLINE - 4
                                                                              SEATTLE, WASHINGTON 98101-3292
     Case No. 2:18-cv-01488-TSZ
                                                                            PHONE (206) 447-4400 FAX (206) 447-9700

     53495610.1
 1                                  s/John T. Bender
                                    Emily J. Harris, WSBA No. 35763
 2                                  John T. Bender, WSBA No. 49658
                                    CORR CRONIN LLP
 3
                                    1001 Fourth Avenue, Suite 3900
 4                                  Seattle, WA 98154
                                    (206) 625-8600
 5                                  eharris@corrcronin.com
                                    jbender@corrcronin.com
 6
                                    Clark C. Johnson (Pro Hac Vice)
 7
                                    Michael T. Leigh (Pro Hac Vice)
 8                                  Kaplan Johnson Abate & Bird LLP
                                    710 W. Main Street, 4th Floor
 9                                  Louisville, KY 40202
                                    (502) 416-1630
10                                  cjohnson@kaplanjohnsonlaw.com
11                                  mleigh@kaplanjohnsonlaw.com
                                    Attorneys for Defendant Reliastar Life Insurance
12                                  Company

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     JOINT STIPULATED MOTION AND ORDER TO                         FOSTER PEPPER PLLC
                                                                1111 THIRD AVENUE, SUITE 3000
     EXTEND EXPERT DISCLOSURE DEADLINE - 5
                                                              SEATTLE, WASHINGTON 98101-3292
     Case No. 2:18-cv-01488-TSZ
                                                            PHONE (206) 447-4400 FAX (206) 447-9700

     53495610.1
